NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 17 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-30002

              Plaintiff - Appellee,              D.C. No. 4:06-cr-00076-DWM-1

  v.
                                                 MEMORANDUM*
SCOTT HEDDINGS,

              Defendant - Appellant.


                  Appeal from the United States District Court
                          for the District of Montana
                Donald W. Molloy, Senior District Judge, Presiding

                            Submitted March 4, 2015**
                                Portland, Oregon

Before: FISHER, PAEZ, and IKUTA, Circuit Judges.

       Scott Heddings appeals the district court’s sentence of 240 months in prison

following his guilty plea for receipt of child pornography in violation of 18 U.S.C.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 2252A(a)(2) and destruction or removal of property to prevent seizure in

violation of 18 U.S.C. § 2232(a). We have jurisdiction under 28 U.S.C. § 1291.

      The district court stated that Heddings’s Montana conviction for felony

incest was the basis for increasing his offense level for the federal offense under

§ 2G2.2(b)(5) of the U.S. Sentencing Guidelines. Because Heddings’s Missouri

convictions for sexual abuse and felony statutory sodomy were not the basis for an

increase in the offense level for the federal offense, the district court did not err in

declining to apply § 5G1.3(b) (2013) of the Guidelines to impose the sentence on

the federal offense to run concurrently with the Missouri sentences. Nor did the

district court abuse its discretion in ordering the sentence on the federal offense to

run consecutively to the Missouri sentences under § 5G1.3(c) of the Guidelines.

See United States v. Shouse, 755 F.3d 1104, 1108–09 (9th Cir. 2014).

      As Heddings does not appeal his conviction or allege that his plea was

involuntary, United States v. Neely, 38 F.3d 458 (9th Cir. 1994) (per curiam), is not

applicable to a review of Heddings’s sentence on appeal.

      AFFIRMED.




                                            2